This case presents error from the district court of Pittsburg county. Plaintiff in error filed its petition in error, with case-made attached, September 4, 1908, praying for a new trial. October 5, 1908, he filed in the office of the clerk of this court an abstract of the case and a brief in support of his petition in error. This brief shows service on counsel for defendants in error on October 3, 1908. More than a year has elapsed since this was done, yet counsel for defendant in error has filed no answer brief. An examination of plaintiff in error's brief shows that it reasonably sustains the assignments of error, and we will not search the record to find some theory upon which the judgment may be sustained. The increasing work of this court is such that in justice to diligent litigants we cannot brief cases for those who ignore and neglect it.
Hence, on the authority of the cases of Ellis et al. v.Outlet et *Page 809 al., ante, p. 469, 106 P. 957, Butler et al. v. McSpadden,ante, p. 465, 107 P. 170, and Buckner v. Oklahoma NationalBank of Shawnee et al., ante, p. 472, 106 P. 959, all recently decided, the cause is reversed and remanded to the district court of Pittsburg county, with instructions to set aside the judgment heretofore entered and grant plaintiff in error a new trial.
Hayes, Kane, and Turner, JJ., concur; Williams, J. dissents